Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Canaan on May 3, 2022.
The application has been amended as follows: 

	In claim 21, line 6, delete “an active cathode material comprising”.
In claim 21, line 6, replace “metal halide” with “metal halide configured as an undedicated active cathode material”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A battery, comprising: a porous silicon anode, comprising (i) a surface with pores having a depth of about 0.5 microns to about 500 microns and (ii) a metal on the surface and in at least some of the pores thereof; and a current collector; and an electrolyte in contact with the anode and the current collector, the electrolyte comprising a nitrile moiety and a metal halide configured to act as an undedicated active cathode material.
	The prior art, such as Feaver et al. U.S. Pub. 2018/00331356, teaches a battery (lithium ion battery; [0123]), comprising: a cathode (cathode; [0121]); a porous silicon anode (porous silicon anode material; [0137]), wherein the silicon anode comprises a surface with pores having a depth of about 0.5 microns to about 500 microns (pores have an average size of less than 1nm; [0137]), and a metal on the surface and in at least some of the pores thereof (residual aluminum within the porous silicon particles; [0096]), and an electrolyte contacting the anode and the cathode [0166].   However, the reference does not teach or suggest a metal halide configured to act as an undedicated active cathode material.  Therefore, the instant claims are patentably distinct from the prior art of record. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722